Citation Nr: 1215562	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-05 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date earlier than June 18, 1998 for the award of a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from June 1976 to November 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, granted entitlement to TDIU effective June 18, 1998.  

The Veteran testified before a hearing officer at the RO in December 2010 and June 2011.  Transcripts of the hearings are of record. 


FINDING OF FACT

The Veteran did not meet the schedular criteria for TDIU prior to June 18, 1998, and the preponderance of the evidence shows that he was able to secure and follow a substantially gainful employment prior to June 18, 1998.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 18, 1998 for the award of TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that an earlier effective date is warranted for the award of TDIU.  Entitlement to TDIU was granted in a May 2010 Board decision, and implemented by the RO in the May 2010 rating decision on appeal effective June 18, 1998.  The Veteran contends that the effective date for the award of TDIU should be from June or December 1992, the date his claim for TDIU was initially received, or May 1994, the date he first met the criteria for a grant of TDIU.
As a preliminary matter, the Board notes that the Veteran has argued that the assignment of the June 18, 1998 effective date for the award of TDIU in the May 2010 rating decision constituted clear and unmistakable error (CUE).  In April 2011, the Veteran's representative also stated that a December 2010 supplemental statement of the case (SSOC) also continued CUE in its continued denial of an earlier effective date for TDIU.  The Board finds that these two decisions are not final and therefore cannot be reviewed for CUE.  

Under 38 C.F.R. § 3.105(a) , previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  CUE is a special type of error; it is an error that the claimant alleges was made in a prior rating decision that the claimant did not appeal within the one-year time limit for filing an appeal to the Board.  38 U.S.C.A. §§ 5109A , 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  In this case, the Veteran filed a timely appeal of the May 2010 rating decision that awarded TDIU and assigned the initial effective date which is the subject of this appeal.  The December 2010 SSOC was also produced during the course of that appeal.  Hence, these adjudications are not final decisions and are not subject to a CUE determination.  See Best v. Brown, 10 Vet. App. 322 (1997).

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The grant of TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Court of Appeals for Veterans Claims (Court) and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows:  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

The Veteran contends than an earlier effective date of June or December 1992 is appropriate for the award of TDIU.  He testified during the December 2010 and June 2011 hearings that he submitted a claim for TDIU in 1992 that was still pending at the time of the May 2010 Board decision that granted TDIU.  Review of the claims file establishes that the Veteran filed a Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, that was received by VA on December 14, 1992.  However, the record clearly demonstrates that this claim was finally adjudicated by the Board in an April 2003 decision when it was denied.  See 38 C.F.R. § 20.1100 (2011) ("...all Board decisions are final on the date stamped on the face of the decision.").  The Veteran did not appeal the Board's April 2003 decision to the Court, nor did he successfully move for reconsideration of the decision.  Thus, the Veteran's December 1992 claim for TDIU was not pending at the time of the May 2010 Board decision.   

In the May 2010 rating decision implementing the Board's decision to grant TDIU, the RO assigned an effective date of June 18, 1998.  The RO determined that this was the date the Veteran first met the schedular requirements for a grant of TDIU in accordance with 38 C.F.R. § 4.16(a).  The Veteran contends that an earlier effective date of May 1994 is warranted as he met the requirements of TDIU from that time. Review of the Veteran's service-connected disabilities shows that as of May 24, 1992, he was service-connected for bilateral pes planus, rated as 10 percent disabling, arthritis of the right ankle, rated as 10 percent disabling, and arthritis of the left ankle, rated as 10 percent disabling.  His combined evaluation for compensation was 30 percent and included application of the bilateral factor in 38 C.F.R. § 4.26.  See 38 C.F.R. § 4.25 (combined ratings table).  The Veteran also testified that his right and left ankle disabilities should be considered as one disability for purposes of calculating whether he meets the schedular requirements for TDI.  However, even if the right and left ankle disabilities are treated as one disability under 38 C.F.R. § 4.16(a) as disabilities affecting both lower extremities, the Veteran still did not meet the schedular criteria for TDIU in May 1994 as the disability would clearly not be rated as 40 percent or more.  It is therefore clear that the Veteran did not meet the schedular criteria for an award of TDIU prior to June 18, 1998.  

Although the Veteran did not meet the schedular criteria for TDIU in May 1994 or at any time prior to June 18, 1998, the benefit may still be granted under 38 C.F.R. § 4.16(b) based on extra-schedular consideration if the Veteran was unable to secure and follow and substantially gainful occupation by reason of service-connected disability.  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service (Director) for extraschedular consideration.  

The evidence does not establish that the Veteran was unemployable due to service-connected disabilities prior to July 18, 1998.  The Veteran had almost no VA or private treatment for his service-connected disabilities during this period, and there are no medical findings of unemployability.  Although the Veteran was awarded disability benefits from the Social Security Administration (SSA) from May 1995 to July 2001, the Board notes that SSA determinations are not binding on VA.  Holland v. Brown, 6 Vet. App. 443, 448 (1994).  VA physicians who examined the Veteran during this period consistently found that he manifested only mild to moderate bilateral pes planus and osteoarthritis, and a September 1996 VA examiner found that there was very little objective evidence to account for the Veteran's subjective complaints regarding his feet and ankles.  While a private physician found that the Veteran had severe impairment from his foot disabilities in April 1996, the physician's comments were limited to consideration of the Veteran's mobility and ability to perform heavy labor.  The Board has considered the Veteran's statements that he was unemployable during this period, but finds that they are outweighed by the medical evidence of record which establishes the presence of only some occupational impairment and not unemployability.  
The Board therefore finds that the Veteran did not meet the schedular criteria for a grant of TDIU under 38 C.F.R. § 4.16(a) prior to June 18, 1995, nor is there evidence of unemployability to provide for referral of the claim for extraschedular consideration under 38 C.F.R. § 4.16(b).  
The Board also notes that the currently assigned effective date for the award of TDIU of June 18, 1998 is many years earlier than the date the Veteran's current claim for TDIU was received.  After the April 2003 Board decision that denied the Veteran's previous claim for TDIU, the RO issued a rating decision in September 2003 awarding service connection for right and left ankle arthritis.  At that time, the RO inferred another claim for TDIU and deferred adjudication pending the results of a VA examination.  The Veteran's current claim for TDIU is therefore deemed received on September 10, 2003, the date of the rating decision that inferred the claim after awarding service connection for additional disabilities.  There is no communication from the Veteran after the Board's April 2003 decision and prior to September 10, 2003 that could be considered an earlier claim for TDIU.  See 38 C.F.R. § 3.155 ("any communication or action, indicating an intent to apply for one or more benefits...may be considered an informal claim.").  
Additionally, the earliest date at which it became factually ascertainable that the Veteran was unemployable due to service-connected disabilities is June 8, 2004, the date of a VA examination that included the first medical opinion in support of the claim.  The regulations governing the assignment of effective dates provide that if the Veteran is found to be unemployable after the date of claim (in this case September 10, 2003), the appropriate effective date is the date of the finding of unemployability.  38 U.S.C.A. § 5110(b)(2); Harper, supra; 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  The Veteran's current effective date for the award of TDIU of June 18, 1998 is many years earlier than the effective date contemplated by the governing law.  It is therefore clear that an effective date earlier than June 18, 1998 is not warranted for the award of TDIU.  





Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As to VA's duty to notify, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, i.e., a TDIU, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and SSA records.  


ORDER

Entitlement to an effective date earlier than June 18, 1998 for the award of TDIU is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


